DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernacki et al. [US 6,445,667].
For claims 1 and 7, Bernacki teaches an exposure apparatus (see Fig. 3A) for forming a pattern by exposure by irradiating a set master with laser light, comprising: 
a light source unit (26a) configured to emit the laser light (see col. 8 lines 35-36) and being capable of adjusting a focus of the laser light (focusing lens 120); 
a control computing unit (21) configured to control the focus of the laser light emitted from light source unit; 

an auxiliary stage control unit (21) configured to control the position of the auxiliary stage, wherein the light source unit comprises: an object lens (120) configured to direct the laser light to the master; and an actuator (122) configured to displace the object lens in accordance with a drive current (control unit 21 processes this signal and correspondingly outputs another signal to active focus servo 122 to maintain lens 120 at a focal distance d from optical medium 130, see col. 8 lines 20-60), the control computing unit controls the drive current, and the auxiliary stage control unit controls the position of the auxiliary stage in accordance with the drive current for the actuator (control unit 21 instructs light source 110 and actuator 25 according to input parameters and feedback as described above to position optical servo fields on optical medium 130).
For claims 5 and 6, Bernacki teaches the master is one of a cylindrical master (optical disk 10, see Fig. 1B) and a columnar master, wherein the master is a plate-like master (optical medium 150, see Fig. 3A).
Claims 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knopf [US 2003/0090731].
For claims 3 and 8, Knopf teaches an exposure apparatus (see Fig, 1) for forming a pattern by exposure by irradiating a set master with laser light, comprising: 
a light source unit (5) configured to emit the laser light and being capable of adjusting a focus of the laser light; 

an auxiliary stage (support enclosure for laser 1 that is connected to piezoelectric elements 5, see [0035]) having the light source unit set thereon, a position of the auxiliary stage being adjustable in a direction toward the master; and 
an auxiliary stage control unit (10) configured to control the position of the auxiliary stage, wherein the auxiliary stage control unit controls the position of the auxiliary stage based on integrated surface profile data, the integrated surface profile data being indicative of a relative positional relationship between a surface of the master and the light source unit, and being associated with at least one of a roughness of the surface of the master, an inclination of the master, and decentering of the master, which have been measured in advance (adjusting the position of the laser 1 to correct for interference between laser 1 and the cylinder 3 with the printing form 2, see [0039]).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The previously cited prior art fails to teach “an error computing unit configured to perform an output corresponding to a focus error of the laser light; and an adder configured to add an offset value based on a correction signal generated based on the integrated surface profile data, to a target value corresponding to the output from the error computing unit when the laser light focuses on a surface of the master, wherein the control computing unit controls the focus of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nogami [US 10,578,971], similarly claimed subject matter that fails to provide for the auxiliary stage and control thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882